Re-Start of Period for Reply
	This Office action repeats and re-starts the period for reply regarding the Requirement for Restriction/Election mailed on August 12, 2019 in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method for developing a user-selected portfolio for use in investment, where the portfolio is optimized using machine learning/artificial intelligence. The method also includes steps for monitoring the returns/performance of the portfolio; classified in G06Q 40/06.
II. Claims 4-5, drawn to a method for determining a score for an investment vehicle by creating a watch-list of investment securities to be observed, the investment securities being selected based on predetermined categories; classified in G06Q 40/04.
III. Claim 6, drawn to a system for searching/sorting investment securities based on CUSIP, ticker, or applicable terms; classified in G06Q 40/06.
The inventions are independent or distinct, each from the other because: 
	Inventions I, II, and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: 
Regarding inventions I and II, invention I requires the creation of a diversified portfolio using machine learning and artificial intelligence. Invention I also requires steps for monitoring the returns/performance of the portfolio. However, invention I does not require the scoring of different investment vehicles, or the creation of a watch-list comprising different investment vehicles, in order to aid in the creation of the portfolio. Therefore, invention I does not require 
Regarding inventions I and III, invention I requires the creation and optimization of a diversified portfolio. Invention I also requires steps for monitoring the returns/performance of the portfolio. However, Invention I does not require a system designed to search/sort investment securities by CUSIP, ticker, or applicable terms. The subcombination has separate utility such as automating market research processes to identify industry trends.
Regarding inventions II and III, invention II describes a method to develop scores for a variety of investment securities included in a watch-list. Similarly, invention III describes a system to search/sort investment securities based on CUSIP, ticker, or applicable terms. These inventions both provide a means for optimizing a diversified portfolio as described in invention 1. However, inventions II and III are distinct in the way they accomplish this optimization as described above. The inventions also have separate utility on their own such as assessing the risk a single investment rather than a diversified portfolio of investments [invention II] and automating market research processes to identify industry trends [invention III].

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because:
Regarding Inventions I and II, the inventions have attained separate recognition in the art as evidenced by their separate classifications. Specifically, invention I does not describe a system/method for determining a score for investments, as required by invention II. Therefore, a different field of search will be required for each invention.
Regarding inventions I and III, although these inventions have been given the same classification, invention I does not require the specifics of invention III and includes patentably distinct subject matter as described above. Specifically, invention I does not mention a system/method for searching and ranking investment securities. Therefore, a different field of search will be required for each invention.
Regarding inventions II and III, as stated above, these inventions are patentably distinct in the way they accomplish optimizing a portfolio of investment securities. Similarly, the inventions have attained separate recognition in the art as evidenced by their separate classifications. Therefore, a different field of search will be required for each invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
		Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694